 In the Matter of CHICOPEEMANUFACTURING CORPORATIONandTEX-TILEWORKERS ORGANIZING COMMITTEECase No. R-300.-Decided December. 8, 1937Cotton Textile Industry -Investigation of Representatives:controversy con-cerning representation of employees : refusal of employer to recognize peti-tioning union as exclusive bargaining agent until question of representationis determinedby Board-Unit Appropriate for Collective Bargaining:plant-wide,excluding supervisory and clerical employees ; functional coherence ;Election-Ordered-Certification of Representatives.DECISIONANDCERTIFICATION OF REPRESENTATIVES010STATEMENT OF THE CASEWorkers Organizing Committee,herein call the T. W. O. C., filed with the Regional Director for theFirstRegion (Boston, Massachusetts) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Chicopee Manufacturing Corporation, Chicopee--Falls,Massachusetts, herein called the Company, and-requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National, Labor Relations Act, 49 Stat. 449, hereincalled the Act.On September 4, 1937, the National Labor Rela-tionsBoard, herein called the Board, acting pursuant to Section,9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 1, -as amended, orderedan investigation and authorized the Regional Director to conductit and to provide for an appropriate hearing upon due notice.On September 18, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theT.W. O. C., and American Federation of Textile Operatives, hereincalled the A. F. T. 0., a labor organization purporting to representsome of the Company's employees.Pursuant to the notice,, a hear-ing was held at Springfield; Massachusetts, on September 27, 1937,,before Paul Davier, the Trial Examiner duly designated by theBoard.The Board, the Company, the T. W. O. C., and the A. F.T. O. were represented and participated in the hearing.Full op--portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing- on the issues was afforded all .theparties.During the course of the hearing the Trial Examiner made-67573-38-vol. iv--30455 456NATIONAL LABOR RELATIONS BOARDseveral rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.After examining the record in the case, the Board concluded thata question affecting commerce had arisen concerning the representa-tion of employees of the Company, and on the basis of such con-clusion, and acting pursuant to Article III, Section 8, of said Rulesand Regulations-Series 1, as amended, issued a Direction of Elec-tion on October 20, 1937,1 in which it was found that all the employ-ees ofthe Company, except supervisory and office employees, con-stitute a unit appropriate for the purposes of collective bargaining.Merely for the purpose of expediting the election and thus to insureto the employees of the Company the full benefit of their right tocollective bargainingas early aspossible, the Board directed theos election without at the same time issuing a decision embodying com-plete findings of fact and conclusions of law.Pursuant to the Board's Direction of Election, an election by secretballot was conducted on October 29, 1937, by the Regional Directorfor the First Region among the employees of the Company constitut-ing ;the, bargaining unit found .appropriate by, the Board.On No-vember 1, 1937, the Regional Director issued his Intermediate Reportupon the secret ballot, which was duly served upon the parties to theproceeding.No exceptions to the Intermediate Report have beenfiled by any of the parties.As to the results of the secret ballot, the Regional' Director reportedthe following :Total number eligible-----------------------------------------611Total ballotscast---------------------------------------------455Total number of blank ballots---------------------------------0Total number of void ballots----------------------------------2Total, number, of ballots cast for, TextileWorkers, OrganizingCommittee of the C. I. 0-------------------------------------386Total number of ballots cast for, the American Federation of Tex-tileOperatives---------------------------------------------65Total number of ballots cast for neitherunion-----------------2Uponthe entire record in the case, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Companystipulatedthe followingfactsconcerning itsbusiness :The Company.incorporated in Massachusetts in 1916, has its prin-cipal officeand place ofbusiness in Chicopee. Massachusetts. It is13 N. L R. B. 853 DECISIONS AND ORDERS457a wholly owned subsidiary of Johnson & Johnson, Inc., of NewBrunswick, New Jersey, a New Jersey corporation.All sales of theCompany's products are handled by the Chicopee Sales Corporationof New York City, a New York corporation. Shipping orders ongoods are received by this corporation and it also handles the directbilling to the purchasers.The Company employs an average of 600persons engaged in actual production, exclusive of supervisory andclerical employees.Itmanufactures surgical gauze, crinoline, andbunting, and produces about 2,000,000 yards of cotton fabric a week.The plant handles a complete manufacturing process, taking rawcotton in the bale, and cards, spins, weaves, and processes it into cot-ton fabric.About 200 bales of raw cotton, weighing about 500pounds each, are used weekly, and this cotton is shipped to the millfrom points outside Massachusetts.Most of the dyestuffs, starches,and acids, in sufficient quantity to process the factory production ofcotton cloth, are imported from states other than Massachusetts.About 95 per cent in volume and value of the raw materials used inthe production of the Company's product are imported from statesother than Massachusetts.Of the average production of 2,000,000yards of cotton cloth per week, about 1,000,000 yards are shipped asprocessed, bleached, or finished goods, and 1,000,000 yards are shippedas gray goods for further processing at other plants.About 90 per,cent of the gray goods and 70 percent of the finished goods areshipped to points outside Massachusetts.The transportation of theraw material and the finished goods is carried on by rail and motortruck.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Organizing Committee is a labor organizationaffiliated with the Committee for Industrial Organization. It admitsto membership all employees of the Company, except supervisory andclerical employees.Chicopee Loom Fixers Union is a labor organization affiliated withthe American Federation of Textile Operatives. It admits to mem-bership all loom fixers of the Company.During the hearing theofficials of this union indicated a willingness, in the event that itshould be chosen as the bargaining representative of the Company'semployees, to amend its charter so as to *render eligible for member-ship all employees of the Company excluding only clerical and super-visory employees.III.THEQUESTION CONCERNING REPRESENTATIONDuring July 1937, a strike occurred in the spinning department ofthe Company.The strike was handled by the T. W. O. C. for the 458NATIONAL LABOR RELATIONS BOARDemployees and an agreement was reached between the Company andthe T. W. O. C. that brought about a settlement of the strike. Sub-sequently thereto, during the course of conferences pertaining tolabor grievances between the Company and the T. W. O. C., thequestion arose as to whether the latter should be recognized as thesole bargaining agency of the Company's employees.At that pointJohn F. Shaw, the Company's agent, informed the T. W. O. C. thatthere was another union at the plant, and suggested that the twounions get together.Having dealt with the A. F. T. O. for the loomfixers, he wanted a ruling from the National Labor Relations Boardbefore he entered into an exclusive bargaining agreement with theT. W. 0. C.We find, therefore, that a question has arisen concerning the repre-sentation of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation, which hasarisen in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITNo adequate evidence was introduced to show that the loom fixersshould constitute a separate bargaining unit.On the contrary, therecord indicates that there are no important ^ differentiating featuresbetween loom fixers and other skilled textile operatives, such 'as spin-ners and weavers.Moreover, there is such an interrelation in theoperations of the Company's plant that a cessation of work in, anyone department will shortly cause other departments to cease opera-tions.A common handling of the bargaining problem by an organi-zation representing all employees would obviate, such separate andpossibly disruptive action.During the course of the hearing, the A. F. T. 0., through itsrepresentative and local officers, agreed to an election on a plant-wide, basis among all the Company's employees, except clerical andsupervisory employees.This agreement, subsequently reduced towriting and signed by the representatives of the T. W. O. C. and theA. F. T. 0., is highly persuasive that the unit for collective bargain-ing should be a plant-wide unit.We find that all the employees of the Company, except supervisoryand office employees, constitute a unit appropriate for the purposes DECISIONSAND ORDERS459of collective bargaining and that said unit will insure to the Com-pany's employees the full benefit'of their right to self-organizationand collective bargaining, and otherwise to effectuate the policies ofthe Act.-VI. THE DETERMINATION OF REPRESENTATIVESNo evidence was introduced at the hearing upon the basis of whichwe could make a finding that a majority of the employees in theappropriate unit has designated and selected a representative forthe purposes of collective bargaining.We, therefore, directed anelection by secret ballot to determine their representative.In accordance with our usual practice, we directed that the em-ployees in the appropriate unit who were on the Company's pay rollfor the week including the date of the petition herein, August 30,1937, should be eligible to vote in the election.The election by secret ballot, which was held in conformity withthe above findings and pursuant to the Direction of the Board, re-sulted in a vote for the T. W. O. C. by a majority of the employeesin the appropriate unit.The T. W. O. C. is, therefore, by virtueof Section 9 (a) of the Act, the exclusive representative of all theemployees in such unit for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other con-ditions of employment, and we will so certify.Upon the basis of the above findings of fact, and upon the entirerecord in the proceedings, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Chicopee Manufacturing Corporation,Chicopee Falls, Massachusetts, within the meaning of Section 9 (c)and Sections 2 (6) and (7) of the National Labor Relations Act.2.All the employees of the Company, except supervisory and officeemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.TextileWorkers Organizing Committee is the exclusive repre-sentative of all the employees in such unit for the purposes of collec-tive bargaining, within the meaning of Section 9 (a) of the NationalLabor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of 460NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board Rules and Regulations-Series, 1,as amended,IT ISHEREBY CERTIFIEDthat Textile Workers Organizing Commit-tee has been designated and selected by a majority of the employeesof Chicopee Manufacturing Corporation, Chicopee Falls, Massachu-setts, excluding supervisory and office employees, as their representa-tive for the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the Act, Textile Workers Organizing Committee isthe exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.